Title: To George Washington from Jeremiah Wadsworth, 16 December 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir
    Rariton [N.J.] Decr 16th 1778
  
from converseing with my Deputies I am satisfied I can feed any number of Men with Beef where ever they may be situated, but I can not add any to the supplies of Flower, promised in my Letters of the 16th and 17th Ultamo: except to compleat the Quantity now at, and near, Newbury to One thousand Barrels. my expectations of considerable supplies of flower from Virginia are over, my last advices from thence are less promiseing than ever, and from that State I shall not be able to supply the Posts at Rhode Island and Boston with suffi cient quantities of Flower as I expected; but must furnish them from the State of New York by land carriage which will not allow me to add any to the Quantities to be at Albany, and on Connecticut River “On a supposition that the enemy will evacuate these States and that the Army now in Cantonements may be employed in those Quarters” I can undoubtedly furnish them if the Quarter Master General can transport the flower but that I believe impossible—and the great distance of transportation will add to the Waste.
  “On a supposition that the Enemy will remain but that we may have it in our power to transfer the greatest part of this Army Northward in addition to those troops at Albany leaving only such a force as may serve to give countenance to the Country and prevent depradations implying at the same time the Militia which may be called in for this  
    
    
    
    purpose” I fear flower can not be had in sufficient quantities, the Number of Men is uncertain and those Posts where Militia are called in expend greater quantities of Provision in proportion to their Numbers, than where the continental troops only are employed, indeed all detached troops and seperate commands consume provisions in a much greater proportion than the Grand Army.
In all my calculations I have left out the Article of Spirits which can be supplied but partially the scarcity is great and the Waste in transporting immoderate.
If the troops advance from Albany and Co’os farther Northward the difficulty of Transporting provision will increase and their supplies be less certain. under every circumstance your Exellency may depend on my “utmost exertions.” I am your Excellency’s most obedient humble Servant

  Jereh Wadsworth

